ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Terry S. Jones on 04 January 2021.
The application has been amended as follows: 
IN THE CLAIMS:

33. (Cancelled).

34. (Cancelled).

35. (Cancelled).
*******END OF AMENDMENTS***********

Response to Arguments
Applicant’s arguments, see remarks, filed 24 December 2020, with respect to the rejection of claims 1, 10, 31 and their dependents have been fully considered and are persuasive.  The rejection of claims 1, 10, 31 and their dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 8-10, and 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiners best art does not teach or obviate the limitations of independent claims 1, 10, and 32.
Although the art has teachings of varying tension on plies of material (See Niefnecker (US20120222802), Bayless (US3420721), Sundermann (US9518356), and Benson (US9266279) and orienting feed rollers at angles to the mandrel (See Kittelson (US4909880), Mullings (WO2018208298A1), and Xie (US9017814)) none of the prior art of record taught or obviated the limitations of orienting a longitudinal axis of the material feed assembly at an oblique angle relative to a longitudinal axis of the tool and conforming multiple portions of the material to sections of differing diameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        14 January 2021